Citation Nr: 1710212	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  12-28 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a cervical spine disability (claimed as upper back pain).

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for left foot fungus, and, if so, whether service connection is warranted.

3. Whether new and material evidence has been presented to reopen a claim of service connection for bilateral hearing loss, and, if so, whether service connection is warranted.

4. Whether new and material evidence has been presented to reopen a claim of service connection for onychomycosis of the left great toe, and, if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 through April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In order to establish jurisdiction over the issues of entitlement to service connection for left foot fungus, bilateral hearing loss, and onychomycosis of the left great toe, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

The Veteran appeared at a videoconference hearing with the undersigned Veterans Law Judge (VLJ) in August 2016.  A transcript is of record.

The issues of entitlement to service connection for a right ankle injury, pseudofolliculitis barbae, high cholesterol, a right shoulder injury, and a left knee injury have been raised by the record in an October 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for left foot fungus and onychomycosis of the left great toe are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran does not have a currently diagnosed cervical spine disability.

2. In a February 2003 rating decision, service connection for left foot fungus, bilateral hearing loss, and onychomycosis of the left great toe was denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence received within one year.

3. Evidence received since the February 2003 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of sustaining the Veteran's service connection claims for left foot fungus and onychomycosis of the left great toe.

4. Evidence received since the February 2003 rating decision is cumulative of evidence previously considered and fails to raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.



CONCLUSIONS OF LAW

1. The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The February 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2016).

3. Evidence received since the February 2003 rating decision is new and material to the issues of entitlement to service connection for left foot fungus and onychomycosis of the left great toe; therefore, the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4. Evidence received since the February 2003 rating decision is not new and material to the issue of entitlement to service connection for bilateral hearing loss, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to provide notification to a claimant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by letters issued in March and July 2010, which informed the Veteran of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, post-service VA treatment records, private treatment records, and VA examination reports.  The Veteran has not identified any outstanding relevant evidence that he wants VA to obtain.

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to a cervical spine disability.  However, the Board finds that a VA examination is not necessary in order to render a decision.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Here, as will be discussed below, there is no evidence that the Veteran has a cervical spine disability.  While the Veteran maintains he experiences neck pain and there is evidence he sustained an injury to his cervical spine while in service, the record does not substantiate a diagnosis of any current cervical spine injury or disability.  Accordingly, a VA opinion is not necessary with respect to this claim.

Additionally, the Veteran was provided with an opportunity to testify at a hearing before the Board in August 2016.  When a VLJ conducts a hearing, she must fulfill two duties.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ asked the Veteran questions surrounding his disabilities.  The Veteran had an opportunity to provide evidence in addition to his testimony.  The Veteran was also explicitly informed that there were no current medical opinions linking the claimed condition to his service and he was asked if any doctor had ever told him such a connection was possible.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the August 2016 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

All due process concerns have also been satisfied.  Although significant evidence has been associated with the file since the statement of the case was issued in 2012, waiver of any further consideration of that evidence by the RO by issuing a supplemental statement of the case was provided on the record at the hearing before the undersigned.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. New and Material Evidence

The Veteran seeks to reopen his claims for left foot fungus, bilateral hearing loss, and onychomycosis of the left great toe.  The RO issued a rating decision denying these claims in February 2003.  The Veteran did not initiate an appeal as to the rating decision, nor did he submit new and material evidence within one year; therefore, the rating decision became final.

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claims for left foot fungus, bilateral hearing loss, and onychomycosis of the left great toe regardless of the RO's decision to reopen the claims.  See Jackson v. Principi, supra.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7105(c), (d)(3); 38 C.F.R. § 20.1103.  Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the February 2003 rating decision, the evidence of record included the Veteran's statements, VA treatment records, private treatment records, service treatment records, and the Veteran's military personnel file.  The Veteran's claims were denied for failure to establish that his claimed disabilities were incurred in or otherwise caused by service.

In February 2010, the Veteran filed new claims for service connection for left foot fungus, bilateral hearing loss, and onychomycosis of the left great toe.

Regarding the Veteran's claim for bilateral hearing loss, he has submitted statements describing his noise exposure in service.  These statements are not new, as the same contentions were considered by the January 2003 VA examiner.  Medical evidence submitted after the hearing records the Veteran's "gross hearing is good."  Further, audiometric testing conducted in January 2003 did  not reflect a current disability for VA purposes, and no evidence has been submitted showing hearing loss is present.  A November 2010 record from a private provider concluded that his hearing is "borderline normal" bilaterally.  Thus, the claim cannot be reopened at this time and the underlying claim of service connection cannot be reached.  Should the Veteran experience a change in his hearing that would be considered material, he is encouraged to again seek to reopen his claim of entitlement to service connection for bilateral hearing loss as his military service appears to reflect significant noise exposure.

One piece of evidence submitted subsequent to the February 2003 rating decision was testimony at his August 2016 Board hearing that he was treated for both right and left onychomycosis of the great toes, but only the right toe was noted in his service treatment records.  He also testified that he got "athletic feet" while in service, which he has dealt with ever since.  As the testimony relates to an unestablished fact, namely identifying a possible nexus between the Veteran's active duty service and his left foot fungus and onychomycosis of the left great toe, the criteria for reopening the Veteran's claims have been met.  Therefore, the evidence is both new and material, and the claims must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156(a).

In light of the foregoing, the Board finds that the Veteran's August 2016 hearing testimony is both new and material, and the claims for entitlement to left foot fungus and onychomycosis of the great toe are reopened.  Prior to adjudicating the claims on the merits, the Board finds additional development necessary, and they are the subject of the following REMAND.

III. Service Connection

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran claims service connection for a cervical spine disability.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.'  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For the purposes of establishing a current disability, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a Veteran is competent to report on that of which he or she has personal knowledge).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records reveal the Veteran was examined for a cervical spine injury following a motor vehicle accident in March 1989.  X-rays taken at the time revealed no evidence of fracture.  In April 1989, he complained of pain from his thorax to low neck, and in May 1989 he was prescribed a cervical spine collar.

Subsequent post-service VA and private treatment records reveal no complaints of, or treatment for, cervical spine pain.  Further, he has never received a diagnosis of a cervical spine disability.

During his August 2016 Board hearing, the Veteran repeatedly said the pain he experienced was in his upper back, around his shoulder blade, rather than neck pain.  When asked to clarify, the Veteran stated he experienced pain in his neck and upper shoulder area.  He contended that his neck and shoulder would hurt after lifting rounds into machines.

While the Board recognizes that the Veteran is competent to report the observable manifestations of his claimed disability, he is not competent to render a diagnosis based on the manifestation of those symptoms since he does not have the requisite medical knowledge or training.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

There is no evidence to indicate the Veteran has a cervical spine disability.  As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. (1992).  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for a cervical spine disability is denied.

The Board would like to emphasize for the Veteran that he is service-connected for degenerative arthrosis of the thoracolumbar spine, rated at 10 percent.  Therefore, to the extent his complaints of pain encompass the middle/upper back - the thoracic spine - he is already compensated for this condition.  There is no separate and distinct cervical spine disorder shown in the medical evidence.


ORDER

Entitlement to service connection for a cervical spine disability is denied.

New and material evidence has been received to reopen a claim of entitlement to service connection for left foot fungus.  The appeal is granted to this extent only.

New and material evidence has not been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  The appeal is denied.

New and material evidence has been received to reopen a claim of entitlement to service connection for onychomycosis of the left great toe.  The appeal is granted to this extent only.


REMAND

The Veteran has a history of left foot fungus and onychomycosis of the left great toe.  He asserts that both conditions began as a result of service.

In reviewing the available medical evidence, service treatment records show he was treated for bumps on both feet in October 1989.  A private treatment record dated December 1994, eight months after the Veteran separated from service, diagnosed the Veteran with "typical tinea Pedis and onychomycosis of the toenails."  The medical record further stated the Veteran had experienced "similar irritation of the toenails for 10 years while in military."

Because there is evidence the Veteran was treated for a foot fungus while in service, and private medical records from December 1994 indicate the Veteran experienced tinea pedis and bilateral onychomycosis of the great toes, the Board finds a VA examination is warranted to address whether these noted conditions were incurred in military service.

As the appeal is being remanded, the Veteran's VA treatment records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the Birmingham VAMC and all associated clinics from May 2016 to the present.

2. After the above development is completed, schedule the Veteran examinations for his left foot fungus and onychomycosis of the left great toe.  The examiner is requested to answer the following questions:

(a) Whether it is at least as likely as not (a 50 percent probability or greater) that any current diagnosed left foot fungus or onychomycosis of the left great toe were incurred in, as a result of, or otherwise etiologically related to the Veteran's active duty service.

(b) In providing the requested opinion, the examiner should explicitly address the Veteran's post-service treatment records showing that he has been treated for the above-listed disabilities.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


